 


110 HRES 1527 EH: Congratulating the members of the United States Olympic and Paralympic Teams on their success in the 2008 Summer Olympic and Paralympic Games and supporting the selection of Chicago, Illinois, as the site of the 2016 Summer Olympic and Paralympic Games.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1527 
In the House of Representatives, U. S.,

October 3, 2008
 
RESOLUTION 
Congratulating the members of the United States Olympic and Paralympic Teams on their success in the 2008 Summer Olympic and Paralympic Games and supporting the selection of Chicago, Illinois, as the site of the 2016 Summer Olympic and Paralympic Games. 
 
 
Whereas the 2008 Summer Olympic Games were conducted in Beijing, China, from August 8 to August 24, 2008;  
Whereas 10,500 athletes from 204 countries participated in 302 events in 28 sports and inspired people around the world with their dedication, discipline, athletic achievement, and spirit of fair play, representing the best traditions of Olympic competition;  
Whereas 596 men and women represented the United States in the 2008 Summer Olympic Games as members of the United States Olympic Team;  
Whereas those United States Olympians competed in 27 sports and continued the great legacy of athleticism and sportsmanship that has characterized the history of United States Olympic competition;  
Whereas, in the 2008 Summer Olympic Games, the United States sustained and increased its clear dominance as the most successful country in the history of the Olympic Games;  
Whereas athletes from the United States won more medals in the 2008 Summer Olympic Games than athletes from any other country;  
Whereas swimmer Michael Phelps of Maryland earned recognition as one of the greatest athletes of all time by winning an extraordinary 8 gold medals in the 2008 Summer Olympic Games to surpass the previous single-year record of 7 Olympic gold medals by Mark Spitz, also a swimmer from the United States;  
Whereas Michael Phelps now also holds the record for the most Olympic gold medals ever won by a single athlete, with a remarkable 14 gold medals;  
Whereas, in the 2008 Summer Olympic Games, the United States demonstrated its continued preeminence in team sports, with the men’s and women’s basketball teams, the men’s volleyball team, the women’s soccer team, and the men’s and women’s 4x400-meter relay teams winning gold medals;  
Whereas more than 200 athletes from the United States competed in 18 sports on behalf of the United States in the 2008 Summer Paralympic Games in Beijing, China, from September 6 to September 17, 2008;  
Whereas the United States Paralympic Team earned 99 medals, including 36 gold medals, reminding the world that physical challenges are no limit to human achievement;  
Whereas United States Army First Lieutenant Melissa Stockwell, who lost her left leg to a roadside bomb in Baghdad in 2004, became the first veteran of the war in Iraq to compete in the Paralympic Games when she swam in the women’s 100-meter butterfly, 100-meter freestyle, and 400-meter freestyle;  
Whereas the people of the United States stand united in respect and admiration for the members of the United States Olympic and Paralympic Teams, and the Teams’ athletic accomplishments, sportsmanship, and dedication to excellence;  
Whereas the many accomplishments of the United States Olympic and Paralympic Teams would not have been possible without the hard work and dedication of many others, including the United States Olympic Committee and the many administrators, coaches, and family members who provided critical support for the athletes;  
Whereas the Olympic movement celebrates competition, fair play, and the pursuit of dreams;  
Whereas the United States and, in particular, the city of Chicago, Illinois, celebrate those same ideals; and  
Whereas Chicago has never hosted the Olympic and Paralympic Games: Now, therefore, be it  
 
That the House of Representatives— 
(1)extends congratulations for a job well done to all members of the United States Olympic and Paralympic Teams and to everyone who supported the Teams’ efforts at the 2008 Summer Olympic and Paralympic Games; and  
(2)encourages the International Olympic Committee to choose Chicago, Illinois, as the site of the 2016 Summer Olympic and Paralympic Games and offers support and cooperation in ensuring successful Olympic and Paralympic Games in Chicago in 2016.  
 
Lorraine C. Miller,Clerk.
